Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1-7, 9-13, 15-25, and 27 under 35 USC 103 have been fully considered and are persuasive. Specifically, Examiner finds persuasive Applicant’s argument that the combination of Zaima, Cagle, Seyed Momen, and Herzog does not teach the newly added limitation reciting that detecting whether a predetermined amount of hand sanitizing solution is used comprises comparing the number of dispenser activations with the measured amount of hand sanitizing solution in the container. The rejection of claims 1-7, 9-13, 15-25, and 27 under 35 USC 103 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meghan DeMore on 4/28/2021.
The application has been amended as follows: 

1. (Currently Amended) A system comprising:

a plurality of computing devices, each computing device having a display, each computing device configured to receive data from the plurality of hand hygiene dispensers regarding when one or more hand sanitizing events have occurred; and
a calculation module configured to perform a method comprising: determining by a processor a dispensing rate of one or more of the plurality of hand hygiene dispensers for one or more predetermined time periods and calculating an average dispensing rate based on a predetermined number of dispensing rates;
wherein the calculation module is further configured to detect whether a predetermined amount of hand sanitizing solution is used and determine, for each hand hygiene dispenser and based on the motion information from the accelerometer of the hand hygiene dispenser, at least one of: a length of an evaluation period for one or more calculations, whether the hand hygiene dispenser is no longer in use, a number of steps taken by a user while carrying the hand hygiene dispenser, or whether a user is stationary for a predetermined amount of time in order to send a reminder signal to the user to dispense hand sanitizer; and
wherein detecting whether a predetermined amount of hand sanitizing solution is used comprises:


measuring, by a sensor in communication with the calculation module and disposed within the housing, an amount of hand sanitizing solution within the container; and
comparing the number of dispenser activations with the measured amount of hand sanitizing solution in the container.


16. (Currently Amended) A method comprising:
providing a plurality of hand hygiene dispensers, providing each hand hygiene dispenser with a housing configured to receive a container adapted to store hand sanitizer, providing the housing with an input for detecting hand sanitizing events when hand sanitizer is dispensed from the container, placing the input within the housing, providing a memory for storing hand sanitizing events, providing an accelerometer in the housing for recording motion information in the memory, and configuring each hand hygiene dispenser to communicate to a network via a low energy transmission protocol;
providing a plurality of computing devices, configuring each computing device to receive data from the plurality of hand hygiene dispensers regarding when one or more hand sanitizing events have occurred via the low energy transmission protocol; and
configuring a calculation module to determine a dispensing rate of one or more of the plurality of hand hygiene dispensers for one or more predetermined time periods and calculate an average dispensing rate based on a predetermined number of dispensing rates;

wherein configuring the calculation module to detect whether a predetermined amount of hand sanitizing solution is used comprises:

detecting a number of dispenser activations; 
measuring, by a sensor in communication with the calculation module and disposed within the housing, an amount of solution within the container; and
comparing the number of dispenser activations with the measured amount of hand sanitizing solution in the container.

Allowable Subject Matter
Claims 1-7, 9-13, 15-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-7, 9-13, 15-25, and 27 are allowable over the closest prior art of record, i.e. Zaima et al (US Patent Application Publication 2012/0218106) in view of Cagle (US Patent Application Publication 2010/0094581), Seyed Momen et al (US Patent Application Publication 2010/0117836), Herzog et al (US Patent Application Publication 2016/0093194), and Hand Hygiene Compliance Monitoring: Current Perspectives in the USA (hereinafter Boyce).

With respect to claim 1, Zaima discloses:
a plurality of hand hygiene dispensers, each hand hygiene dispenser comprising a housing configured to receive a container adapted to store hand sanitizer, the housing comprising an input for detecting hand sanitizing events when hand sanitizer is dispensed from the container, the input being located within the housing, a memory for storing hand sanitizing events, and a sensor for recording motion information in the memory; 

a plurality of computing devices each computing device having a display, each computing device configured to receive data from the plurality of hand hygiene dispensers regarding when one or more hand sanitizing events have occurred; 

a calculation module configured to perform a method comprising: 
determining by a processor a dispensing rate of one or more of the plurality of hand hygiene dispensers for one or more predetermined time periods,

wherein the calculation module is further configured to detect whether a predetermined amount of hand sanitizing solution is used;

determining, by a sensor in communication with the calculation module and disposed within the housing, an amount of hand sanitizing solution within the container; and

detecting a number of dispenser activations. 


Cagle teaches calculating an average dispensing rate of hand sanitizer based on a predetermined number of dispensing rates.

Seyed Momen further teaches using an accelerometer to record motion information in a hand hygiene dispenser is being carried by a user and to determine the motion of a user based on the motion information from the accelerometer.

Herzog further teaches using an accelerometer being carried by a user within a hand hygiene monitoring system to track a number of steps taken by a user while carrying a hand hygiene monitoring device and a length of an evaluation period for one or more calculations.

However, the above references do not teach or suggest wherein detecting whether a predetermined amount of hand sanitizing solution is used comprises comparing the number of dispenser activations with the measured amount of hand sanitizing solution in the container.

Claim 16 is allowable on the same grounds set out above with respect to claim 1. Claims 2-7, 9-13, 15, 17-25, and 27 are allowable based on their dependency from claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626